Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/525,515 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 6, and 7 of the current application are fully encompassed by claims 1 and 12 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2018/0148127).
In re claim 1, Sato discloses an operating device for a human-powered vehicle, comprising: a base member (78) configured to be mounted to a handlebar (24); an informing unit (82) configured to inform a user of first information relating to an assist driving unit (50H) configured to assist a human power; and an operating member (78B) movably coupled to the base member to control a component different from the assist driving unit (brake).  
In re claim 2, Sato further discloses wherein the first information includes at least one of a remaining level of a power storage, an ON-OFF state of the assist driving unit, and an assist mode of the assist driving unit (actuation actions of bicycle components, see [0075]).  
In re claim 3, Sato further discloses wherein the informing unit is configured to output at least one of the remaining level of the power storage, the ON-OFF state of the assist driving unit, and the assist mode of the assist driving unit.  
In re claim 4, Sato further discloses wherein the informing unit is configured to output second information different from the first in formation (see [0075]).  
In re claim 5, Sato further discloses wherein the second information includes a speed of the human-powered vehicle, and the informing unit is configured to output the speed of the human-powered vehicle (see [0075]).  
In re claim 6, Sato further discloses wherein the base member includes a coupling end configured to be coupled to the handlebar, a free end opposite to the 
In re claim 7, Sato further discloses wherein the informing unit is configured to be provided to at least one of the coupling end (via the handlebar),28Attorney Docket No.: SMN-P0225 the free end, and the grip portion.  
In re claim 8, Sato further discloses an assist operating switch (84A-C) configured to receive a user assist operation input; and a controller (60) configured to generate an assist control signal based on the user assist operation input.  
In re claim 9, Sato further discloses wherein the controller (60) is configured to control the informing unit based on the first information.  
In re claim 10, Sato further discloses wherein the controller is configured to receive the first information from the assist driving unit as shown in Figure 2.  
In re claim 11, Sato further discloses a communication port configured to be connected to an electric cable (L), wherein the communication port is electrically connected to the controller to transmit the assist control signal via the communication port as shown in Figure 2.  
In re claim 12, Sato further discloses wherein the controller includes a wireless communicator (56A) electrically connected to the controller to wirelessly transmit the assist control signal.  
In re claim 13, Sato further discloses wherein the informing unit is configured to inform the user of the first information at least one of visually (display screen), auditory (via speaker, see [0075]) and haptically.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach bicycle controls of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611             


/TONY H WINNER/Primary Examiner, Art Unit 3611